Citation Nr: 1528414	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and August 2009 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss.

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the proceeding is included in the claims folder.

In February 2014, the Board remanded service connection claims for bilateral hearing loss and tinnitus for further evidentiary development.  In an August 2014 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent rating.  This is a full grant of the benefit sought on appeal; hence, the issue is no longer before the Board.  The issue of entitlement to service connection for bilateral hearing loss was again remanded in November 2014 for an additional VA examination.  The RO most recently issued a supplemental statement of the case in January 2015 and the appeal is once again before the Board.


FINDINGS OF FACT

The Veteran's current bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active duty service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection- Hearing Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for bilateral hearing loss; he attributes his current disability to noise exposure in service.    

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2014).

Initially, the Board finds that a hearing loss disability for VA compensation purposes has been shown.  A December 2014 VA audiological examination report revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
60
60
LEFT
25
40
50
60
65

Speech audiometry revealed speech recognition ability of 98 percent in his right and 96 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  

In considering in-service incurrence, the Board notes that the service treatment records reflect no complaints of, treatment for, or a diagnosis related to a hearing disability.  Additionally, his July 1967 separation examination reflects a normal clinical evaluation of his ears.  Audiometric testing reflected normal hearing thresholds.  Hearing loss was not diagnosed.  

Concerning the Veteran's July 1967 separation audiogram, prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385 is based on ISO units.  The military audiogram in the instant case, conducted in July 1967, must be converted from ASA to ISO units.  The thresholds considered above have been converted to ISO-ANSI standards.

In addition to normal hearing thresholds at service separation, the Veteran denied complaints of ear trouble and hearing loss in a report of medical history completed at that time.  

The Board has considered the Veteran's contentions that he was exposed to loud noises in service.  The Board will concede noise exposure as the Veteran was granted tinnitus by the RO based on service noise exposure.  However, there is no indication that such exposure resulted in a hearing loss disability.  As was noted above, the Veteran's separation examination did not indicate any abnormalities with respect to the Veteran's ears upon separation.  His separation examination also reflected normal audiometric results.   

The lack of disability or injury in service does not in itself preclude a grant of service connection.  Indeed, service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review of the post-service evidence does not support the conclusion that any current bilateral hearing loss is causally related to active service for the reasons discussed below.

First, the post-service evidence does not reflect complaints of bilateral hearing loss until March 2008, when he underwent a hearing evaluation at the VA, over 30 years following separation from service.  This objective evidence simply does not reflect continuity of symptomatology.  Moreover, as the evidence of record fails to establish any clinical manifestations of sensorineural hearing loss within one year of service discharge, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  38 C.F.R. § 3.309 (2014).  

With respect to his hearing loss claim, notwithstanding the absence of documented post-service symptomatology related to his bilateral hearing loss for several decades, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his hearing loss since active duty service.  The Veteran's reported history of continued symptomatology since active service has been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

As noted above, records do not reflect hearing problems until March 2008 when he sought treatment at the VA.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran is competent to report that he has experienced hearing issues since service, his statements as to onset are found to warrant a lesser degree of probative weight in light of the other evidence of record.  Importantly, although he filed a claim for pension in October 2004, it was not until August 2008 that he filed a claim for bilateral hearing loss.  He also denied having or having ever had hearing loss in his July 1967 report of medical history.

The fact that the Veteran was aware of the VA benefits system, sought out a claim for pension, but made no reference to his purported history of hearing loss since service, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  Had the Veteran been experiencing hearing loss at that time, there seems to be no reason why the Veteran would not have identified this disability.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his ears were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of sensorineural hearing loss since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's bilateral hearing loss to active duty.

The Veteran underwent a private audiological examination in October 2008.  The private examiner noted a history of noise exposure in the military.  After examining the Veteran he diagnosed him with bilateral sensorineural hearing loss, probably noise induced.  No rationale was provided for this speculative opinion, so it is accorded little probative value.

The Veteran subsequently underwent a VA QTC examination in February 2009. Following a review of the claims file, interview of the Veteran, and audiometric testing, the examiner opined that at least some of the Veteran's hearing loss was at least as likely as not related to military noise exposure.  The examiner noted that a comparison to the exit audiogram done during his exit physical could better assess this correlation.  In a February 2009 addendum, the VA examiner compared the Veteran's September 1963 entrance audiometric examination to his separation examination and concluded that the exit audiogram in "1963" indicates that hearing was normal in each ear and current audiogram results are not likely related to noise exposure during service. 

The Board noted in the February 2014 BVA Remand that the VA examiner had incorrectly listed the exit audiogram as having occurred in 1963, when in fact it had occurred in 1967.  Moreover, it did not appear that the VA examiner had considered audiometric results using the International Standards Organization (ISO)-American National Standard Institute (ANSI) but had rather considered the data under the old system set forth by the American Standards Association (ASA).  Based on these problems the Board determined that the examination and opinion were inadequate to decide the Veteran's claim and another examination was warranted.  As such, the Board accords little probative value to the February 2009 VA examination and subsequent February 2009 addendum. 

An additional VA examination was accorded to the Veteran in April 2014.  After examining the Veteran the examiner responded "Yes" to the question of whether it was at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  However, he then stated in the rationale section that it was "less likely" that the Veteran's hearing loss was the result of an event in military service.  Due to this conflicting opinion the Board found that an additional VA examination was necessary.  Although the opinion initially appears to be positive the VA examiner provided negative rationale for his opinion.  Based on this discrepancy little probative value is accorded to this opinion. 

The Veteran was afforded an additional VA examination in December 2014.  The examiner opined that it was not at least as likely as not that the Veteran's right or left hearing loss was the result of service.  She also indicated that she had reviewed the Veteran's virtual records which reveal normal hearing bilaterally on 1963 and 1967 testing, with no significant threshold shifts in either ear.  She noted that the Institute of Medicine states that there is insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure will develop long after noise exposure.  The examiner noted that the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  She concluded that based on the objective evidence cited above and the conclusions of this panel, it was her opinion, that there is no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  

The Board finds that the December 2014 VA examination and opinion are persuasive because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In sum, while the Veteran has been diagnosed with sensorineural hearing loss post-service, the December 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current bilateral sensorineural hearing loss is related to his active service.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded VA examinations and opinions in February 2009, April 2014, and December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  As noted above, the Board found deficiencies in the February 2009 and April 2014 VA examinations and opinions and remanded the Veteran's claim once more to afford him a December 2014 VA examination and opinion.  

The Board finds that the December 2014 VA examination and opinion together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  This case was remanded on numerous occasions to ensure that the Veteran was provided an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claim has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in February 2014 and November 2014.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
 T. L. DOUGLAS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


